            Case 1:21-cv-01649-JMF Document 4 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FRANK RAMOS,                                                           :
                                                                       :
                                   Plaintiff,                          :
                  -v-                                                  :    21-CV-1649 (JMF)
                                                                       :
KYLE W. EDDY, et al.,                                                  :          ORDER
                                                                       :
                                                                       :
                                   Defendants.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 25, 2021, this action was removed from the Supreme Court of New York,

Bronx County, by Defendants Kyle Wayne Eddy and VR Kendall Trucking LLC (“VR

Kendall”). See ECF No. 1 (“Notice of Removal”), at 1. Defendants assert that jurisdiction in

this Court is proper by reason of diversity of citizenship, pursuant to 28 U.S.C. § 1332. See id.

¶¶ 7-8. The Notice of Removal alleges that both Defendants Eddy and VR Kendall are citizens

of Pennsylvania, id. ¶ 6, and that Plaintiff is a citizen of New York, id. ¶ 5.

        It is well established that a limited liability company (“LLC”) is deemed to be a citizen of

each state of which its members are citizens. See, e.g., Handelsman v. Bedford Vill. Assocs. L.P.,

213 F.3d 48, 51-52 (2d Cir. 2000). Thus, a notice of removal premised upon diversity of

citizenship must allege the citizenship of natural persons who are members of an LLC and the

place of incorporation and principal place of business of any corporate entities that are members

of the LLC. See id.; see also, e.g., In re Bank of Am. Corp. Sec., Derivatives, & ERISA Litig.,

757 F. Supp. 2d 260, 334 n.17 (S.D.N.Y. 2010); Lewis v. Allied Bronze LLC, No. 07-CV-1621

(BMC), 2007 WL 1299251, at *1-2 (E.D.N.Y. May 2, 2007) (remanding removed action for lack

of diversity jurisdiction). In the present case, the Notice of Removal fails to do so.
           Case 1:21-cv-01649-JMF Document 4 Filed 02/26/21 Page 2 of 2




        The Complaint alleges that VR Kendall is a limited liability partnership. ECF No. 1-1

¶ 2. The Answer denies this allegation entirely. ECF No. 1-2 ¶ 1. It seems apparent from its

name that VR Kendall is an LLC, but in any event, it is equally well established that for purposes

of diversity jurisdiction, a limited partnership (“LP”) is deemed to be a citizen of each state of

which its general and limited partners are citizens. See, e.g., Handelsman., 213 F.3d at 52

(collecting cases).

        Accordingly, it is hereby ORDERED that, on or before March 12, 2021, Defendants

shall amend their Notice of Removal to allege the citizenship of each constituent person or entity

comprising the Defendant LLC (or LP) (including the state of incorporation and principal place

of business of any corporate entity member (or partner)). If, by that date, the Defendants are

unable to amend their Notice of Removal to truthfully allege complete diversity of citizenship,

then the action will be remanded to the Supreme Court of New York, Bronx County, without

further notice to either party.

        Finally, Defendants are directed to, within two business days of this Order, serve on

Plaintiff a copy of this Order and to file proof of such service on the docket. Counsel for

Plaintiff is directed to file a notice of appearance on the docket within two business days of

such service.

        SO ORDERED.

Dated: February 26, 2021                              __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
